         Case: 3:19-cv-00497-wmc Document #: 9 Filed: 07/07/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN LEWIS ROSS, JR.,

                              Plaintiff,                         OPINION AND ORDER
         v.
                                                                      19-cv-497-wmc
MATTHEW MARSKE/WARDEN,
DANIEL F. SULLIVAN/ASSOCIATE
WARDEN, and C. KIRBY, CAPTAIN,

                              Defendants.


         Pro se plaintiff John Lewis Ross Jr., formerly a prisoner at the Federal Correctional

Institution in Oxford, Wisconsin (“FCI-Oxford”), has filed a proposed complaint against

three FCI-Oxford employees:         Warden Matthew Marske, Associate Warden Daniel

Sullivan and Captain C. Kirby.             Ross claims that defendants violated his Eighth

Amendment rights in directing correctional officers to keep all prisoners shackled during

transport when the institution was in lock-down mode in August of 2018. While he does

not cite to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1974), the court understands him to be pursuing relief under this case, in which the

Supreme Court held that parties may sue federal officials directly under the Constitution

in certain situations.    Ross’s complaint is ready for screening pursuant to 28 U.S.C.

§ 1915A to determine whether he may proceed with the case. Even construing Ross’s

allegations generously, however, the court concludes that if he wants to proceed in this

lawsuit, he will have to file an amended complaint that addresses the deficiencies described

below.
        Case: 3:19-cv-00497-wmc Document #: 9 Filed: 07/07/20 Page 2 of 6



                                 ALLEGATIONS OF FACT1

       In August of 2018, FCI-Oxford was on lockdown status due to the high number of

drugs and weapons present at the institution. According to Ross, defendants Marske,

Sullivan and Kirby instructed officers to escort all prisoners to and from the bathrooms

without removing their handcuffs or leg chains. This measure was in place between August

12 and August 15 of 2018. During this time, Ross alleges that because officers did not

remove his shackles when he used the bathrooms, he was unable to adequately clean

himself. Ross claims that this amounts to an excessive use of force in violation of his Eighth

Amendment rights. He does not include any allegations related to whether he alerted

Marske, Sullivan or Kirby that he had been unable to clean himself after using the

bathroom.




                                          OPINION

       Plaintiff seeks to proceed on an Eighth Amendment excessive force claim, but

plaintiff’s claim may also be characterized as an Eighth Amendment conditions of

confinement claim.     Compare Hope v. Pelzer, 536 U.S. 730, 737-38 (2002) (applying

deliberate indifference standard to claim that defendants handcuffed prisoner to hitching

post for seven hours), and Gruenberg v. Gempeler, 697 F.3d 573, 579-80 (7th Cir. 2012)

(applying deliberate indifference standard to claim defendants restrained prisoner for five

days), and Key v. McKinney, 176 F.3d 1083, 1086 (8th Cir. 1999) (applying deliberate



1
  Courts must read allegations in pro se complaints generously, resolving ambiguities and drawing
reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519, 521 (1972).

                                               2
       Case: 3:19-cv-00497-wmc Document #: 9 Filed: 07/07/20 Page 3 of 6



indifference standard to claim that defendants placed prisoner in shackles and handcuffs

for 24 hours), with O’Malley v. Litscher, 465 F.3d 799, 805 (7th Cir. 2006) (applying

excessive force standard to claim that defendants placed plaintiff in five-point restraints

for several hours, applied them too tightly and refused to allow plaintiff to use bathroom),

and Williams v. Burton, 943 F.2d 1572, 1576 (11th Cir. 1991) (applying excessive force

standard to claim that defendants placed prisoner in four-point restraints for more than 28

hours); see also Santiago v. Walls, 599 F.3d 749, 757 (7th Cir. 2010) (referencing both

excessive force and deliberate indifference standard in discussing use of handcuffs in

prisons). Given that plaintiff has not alleged he was actually injured by the continuous

shackling, and instead his focus is on his inability to clean himself, the court will evaluate

his claim as a challenge to the conditions of his confinement.

       An Eighth Amendment conditions of confinement claim has two parts. First, a

plaintiff must show that he was denied the “minimal civilized measure of life’s necessities.”

Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (citations omitted). Second, the

prisoner must show that the prison officials acted with deliberate indifference, meaning

that the officials knew about the risk of harm, had the ability to prevent the harm, and

failed to do so. Mays v. Springman, 575 F.3d 643, 648 (7th Cir. 2009).

       With that standard in mind, plaintiff’s allegations about his conditions between

August 12 and 15 do not support a reasonable finding that he was subjected to such

deplorable conditions that he was denied the minimal civilized measure of life’s necessities.

For example, while plaintiff complaint includes the statement “try cleaning yourself after

defecating,” he has not actually alleged he was unable to clean himself, nor has he provided


                                              3
        Case: 3:19-cv-00497-wmc Document #: 9 Filed: 07/07/20 Page 4 of 6



any other details about what he was unable to accomplish because he was shackled while

using the bathroom. Furthermore, plaintiff has not alleged that he was shackled when he

was brought back to his cell, or unable to clean himself once he was in his cell. As such,

his brief description of his experience between August 12 and 15 suggests that he was

inconvenienced and uncomfortable, not that he suffered constitutional deprivation. See

Cunningham v. Eyman, 17 F. App’x 449 (7th Cir. 2001) (holding that 16 hours in shackles,

four or five of which were spent in soiled clothing, is uncomfortable, but not

unconstitutional under the Eighth Amendment). Indeed, plaintiff’s circumstances appear

to stand in contrast to other scenarios concluding that the plaintiff had fulfilled the

objective element of a conditions of confinement claim, in which prisoners were exposed

to human waste on an ongoing basis without the ability to clean themselves. See Budd v.

Motley, 711 F.3d 840, 842 (7th Cir. 2013) (“unhygienic conditions, when combined with

the jail’s failure to provide detainees with a way to clean for themselves with running water

or other supplies, state a claim for relief”); Vinning-El v. Long, 482 F.3d 923, 924 (7th Cir.

2007) (prisoner held in cell for three to six days with no working sink or toilet, floor covered

with water, and walls smeared with blood and feces); Isby v. Clark, 100 F.3d 502, 505–06

(7th Cir. 1996) (prisoner held in segregation cell that allegedly was “filthy, with dried

blood, feces, urine and food on the walls”); Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir.

1992) (prisoner held in cell that allegedly was filthy and smelled of human waste, lacked

adequate heating, contained dirty bedding, and had “rusted out” toilets, no toilet paper,

and black worms in the drinking water). Accordingly, at least as currently pled, the court




                                               4
       Case: 3:19-cv-00497-wmc Document #: 9 Filed: 07/07/20 Page 5 of 6



cannot conclude that plaintiff was subjected to conditions so extreme that he was deprived

the minimal requirements of civilized society.

       Even assuming plaintiff satisfied the objective element of a conditions of

confinement claim, he has not pled facts permitting an inference that any of the three

defendants acted with deliberate indifference to plaintiff’s inability to clean himself.

Defendants may have directed officers to keep prisoners shackled during trips to the

bathroom, but plaintiff has not alleged that he informed any staff member that he was

unable to clean himself and they refused to modify their instructions related to shackling.

Accordingly, the court will not grant plaintiff leave to proceed against defendants.

       Still, given plaintiff’s pro se status and the fact that his complaint is vague and very

short on details, the court will dismiss his complaint without prejudice, and give him an

opportunity to submit an amended complaint that corrects the deficiencies described

above. Plaintiff should draft his proposed amended complaint as if he is telling a story to

someone who knows nothing about his situation, paying particular attention to the

conditions he was subjected to between August 12 and 15 of 2018, who he complained to

about those conditions and how those individuals responded. Plaintiff should set forth his

allegations in separate, numbered paragraphs using short and plain statements. After he

finishes drafting his amended complaint, he should review it and consider whether it could

be understood by someone who is not familiar with the facts of his case. If not, he should

make necessary changes.




                                              5
Case: 3:19-cv-00497-wmc Document #: 9 Filed: 07/07/20 Page 6 of 6



                                      ORDER

IT IS ORDERED that:

1) Plaintiff John Ross Jr.’s complaint is DISMISSED without prejudice for failure
   to meet the requirements of Federal Rule of Civil Procedure 8.

2) Plaintiff may have until July 28, 2020, to submit an amended complaint
   that meets the requirements of Rule 8. If plaintiff fails to respond by that
   deadline, then this case will be dismissed without prejudice for failure to
   state a claim upon which relief can be granted.

Entered this 7th day of July, 2020.

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                      6
